Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144506-7 & (46)                                                                                      Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 144506-7
                                                                    COA: 299917; 299918
                                                                    Washtenaw CC: 09-001956-FH;
  JAMIL WILLIAM THOMAS,                                             09-001957-FH
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the December 13, 2011 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The defendant pleaded guilty to four
  offenses, three of which were crimes against a person; thus, even if the conspiracy
  conviction is not counted, see People v Bonilla-Machado, 489 Mich 412 (2011), offense
  variable 13 was still correctly scored at 25 points for three crimes against a person within
  a five-year period.

         YOUNG, C.J. (concurring in part and dissenting in part).

         I concur in the Court’s decision to deny defendant’s application for leave to appeal
  because OV 13 was correctly scored at 25 points. I do not support the portion of the
  order that indicates defendant’s conspiracy conviction was not a crime against a person
  for purposes of OV 13 for the reasons set forth in my dissenting opinion in People v
  Bonilla-Machado, 489 Mich 412, 441-450 (2011).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2012                        _________________________________________
         d0514                                                                 Clerk